
	
		I
		112th CONGRESS
		1st Session
		H. R. 1877
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2011
			Mr. Hunter introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To direct the Secretary of Defense to prohibit family
		  members of individuals detained at Naval Station, Guantanamo Bay, Cuba, from
		  visiting such individuals.
	
	
		1.Prohibition on family member
			 visitation of individuals detained at Naval Station, Guantanamo Bay,
			 Cuba
			(a)ProhibitionThe Secretary of Defense shall ensure that
			 no person who is a family member of an individual detained at Guantanamo is
			 permitted to visit the individual at United States Naval Station, Guantanamo
			 Bay, Cuba.
			(b)Individual
			 detained at Guantanamo definedIn this Act, the term individual
			 detained at Guantanamo means any individual who is located at United
			 States Naval Station, Guantanamo Bay, Cuba, on or after March 7, 2011, who—
				(1)is not a citizen
			 of the United States or a member of the Armed Forces of the United States;
			 and
				(2)is in the custody
			 or under the effective control of the Department of Defense.
				
